                           Case 3:19-cv-01438-WHA Document 135 Filed 03/16/21 Page 1 of 4



                      1   FOLGER LEVIN LLP
                          Jiyun Cameron Lee (CSB No. 161667, jlee@folgerlevin.com)
                      2   Marie Jonas (CSB No. 278952, mjonas@folgerlevin.com)
                          199 Fremont Street, 20th Floor
                      3   San Francisco, CA 94105
                          Telephone: 415.625.1050
                      4   Facsimile: 415.625.1091

                      5   Attorneys for Defendant LYFT, INC.

                      6

                      7

                      8                                    UNITED STATES DISTRICT COURT
                      9                              NORTHERN DISTRICT OF CALIFORNIA
                  10

                  11      INDEPENDENT LIVING RESOURCE                      Case No. 3:19-cv-01438-WHA
                          CENTER SAN FRANCISCO, a California
                  12      non-profit corporation, JUDITH SMITH,            OBJECTIONS TO PLAINTIFFS’
                          an individual, JULIE FULLER, an                  SUPPLEMENTAL RULE 26(A)(3)
                  13      individual, SASCHA BITTNER, an                   PRETRIAL DISCLOSURES
                          individual, TARA AYRES, an individual,
                  14      and COMMUNITY RESOURCES FOR                      Date:      March 17, 2021
                          INDEPENDENT LIVING, a California                 Time:      2:00 p.m.
                  15      non-profit corporation,                          Courtroom: 12 – 19th Floor

                  16                         Plaintiffs,

                  17             v.

                  18      LYFT, Inc., a Delaware corporation,

                  19                         Defendant.

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
F OLGER L EVIN   LLP
 ATTO RNEY S AT LAW                                                                        OBJECTIONS TO PLAINTIFFS’ PRETRIAL
                                                                                       DISCLOSURES; CASE NO. 3:19-CV-01438-WHA
                           Case 3:19-cv-01438-WHA Document 135 Filed 03/16/21 Page 2 of 4



                      1          Defendant Lyft, Inc. (“Lyft”) hereby submits its objections to Plaintiffs’ Supplemental

                      2   Rule 26(a)(3)(A) Pretrial Disclosures, pursuant to Rule 26(a)(3)(B).

                      3                I.     RULE 26(A)(3)(A)(III): IDENTIFICATION OF EXHIBITS
                      4          Lyft cannot anticipate what foundation Plaintiffs may offer for many of these exhibits, nor

                      5   anticipate the purpose for which many of these exhibits may be offered, and reserves objections

                      6   pursuant to Federal Rules of Evidence 602, 802, 901, and any other appropriate objections, to be

                      7   asserted at the time of trial. Objections based upon Federal Rules of Evidence 402 and 403 are

                      8   preserved by operation of Rule 26(a)(3)(B).

                      9          Lyft further notes that the exhibits identified should be excluded pursuant to the

                  10      arguments set forth in Lyft’s Motion in Limine Nos. 3 and 4.

                  11

                  12                         Plaintiffs’ Exhibit                                 Lyft’s Objections

                  13       52. P002173 [Announcement: Funding Year 2021-             Personal Knowledge (FRE 602)
                           2022 Access Fund Balance Estimates]                       Authentication (FRE 901)
                  14
                           53. P002174 [CPUC Disposition re Lyft Advice Letter       Personal Knowledge (FRE 602)
                  15       1A re Retroactive Offset for Q3 2019]
                  16       54. P002179 [CPUC Disposition re Lyft Advice Letter       Personal Knowledge (FRE 602)
                  17       2A re Retroactive Offset for Q4 2019]

                  18       55. P002184 [CPUC Disposition re Lyft Advice Letter       Personal Knowledge (FRE 602)
                           3B re Retroactive Offset for Q1 2020]
                  19
                           56. P002190 [CPUC Disposition re Lyft Advice Letter       Personal Knowledge (FRE 602)
                  20       4B re Retroactive Offset for Q2 2020]
                  21       57. P002197 [CPUC Disposition re Uber Advice Letter Personal Knowledge (FRE 602)
                           1A re Retroactive Offset for Q3 2019]               Multiple Hearsay (FRE 802, 805)
                  22

                  23       58. P002203 [CPUC Disposition re Uber Advice Letter Personal Knowledge (FRE 602)
                           2A re Retroactive Offset for Q4 2019]               Multiple Hearsay (FRE 802, 805)
                  24
                           59. P002209 [CPUC Disposition re Uber Advice Letter Personal Knowledge (FRE 602)
                  25       3A re Retroactive Offset for Q1 2020]               Multiple Hearsay (FRE 802, 805)
                  26       60. P002215 [CPUC Disposition re Uber Advice Letter Personal Knowledge (FRE 602)
                           4B re Retroactive Offset for Q2 2020]               Multiple Hearsay (FRE 802, 805)
                  27

                  28
F OLGER L EVIN   LLP
                                                                                              OBJECTIONS TO PLAINTIFFS’ PRETRIAL
 ATTO RNEY S AT LAW
                                                                          -2-             DISCLOSURES; CASE NO. 3:19-CV-01438-WHA
                            Case 3:19-cv-01438-WHA Document 135 Filed 03/16/21 Page 3 of 4



                      1   Dated: March 16, 2021                         FOLGER LEVIN LLP

                      2                                                 /s/ Jiyun Cameron Lee
                                                                          Jiyun Cameron Lee
                      3                                                Attorneys for Defendant
                                                                              LYFT, INC.
                      4

                      5   1102604.1

                      6

                      7

                      8

                      9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
F OLGER L EVIN   LLP
                                                                                OBJECTIONS TO PLAINTIFFS’ PRETRIAL
 ATTO RNEY S AT LAW
                                                               -3-          DISCLOSURES; CASE NO. 3:19-CV-01438-WHA
                          Case 3:19-cv-01438-WHA Document 135 Filed 03/16/21 Page 4 of 4



                    1                                        CERTIFICATE OF SERVICE
                    2               I, Rebecca Erickson, state:

                    3          My business address is 199 Fremont Street, 20th Floor, San Francisco, California 94105.
                        I am over the age of eighteen years and not a party to this action.
                    4
                                    On the date set forth below, I served the foregoing document(s) described as:
                    5
                                           OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL RULE
                    6                      26(A)(3) PRETRIAL DISCLOSURES

                    7   on the following person(s) in this action:

                    8                Stuart Seaborn
                                     Melissa Riess
                    9                Rebecca Serbin
                                     Michelle Iorio
                 10                  Disability Rights Advocates
                                     2001 Center Street, Fourth Floor
                 11                  Berkeley, CA 94704-1204
                                     Email: sseaborn@dralegal.org
                 12                          mriess@dralegal.org
                                             rserbin@dralegal.org
                 13                          miorio@dralegal.org

                 14             BY ELECTRONIC MAIL: Based on a court order or an agreement of the parties to
                        accept service by electronic mail, I caused the document(s) identified above to be transmitted
                 15     electronically via my electronic service address, rerickson@folgerlevin.com, to the person(s) at
                        the e-mail address(es) listed above. I did not receive, within a reasonable time after the
                 16     transmission, any electronic message or other indication that the transmission was unsuccessful.

                 17            I declare under penalty of perjury under the laws of the United States and the State of
                        California that the foregoing is true and correct.
                 18
                                    Executed on March 16, 2021, at San Francisco, California.
                 19

                 20

                 21                                                                    Rebecca Erickson

                 22     1020152.1


                 23

                 24

                 25

                 26

                 27

                 28
F OLGER L EVIN   LLP
 ATTORNEYS AT LAW
